                             UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF OHIO
                                   EASTERN DIVISION


MILOUS BROWN,                                )       CASE NO.: 4:16CV600
                                             )
          Petitioner,                        )       JUDGE JOHN ADAMS
                                             )
                                             )
                                             )
MICHELE MILLER, Warden,                      )       ORDER AND DECISION
                                             )
          Defendant.                         )
                                             )


       This matter appears before the Court on objections to the Report and Recommendation of

the Magistrate Judge filed by Petitioner Milous Brown. Upon due consideration, the Court

overrules the objections and adopts the Report and recommended findings and conclusions of the

Magistrate Judge and incorporates them herein. Therefore, it is ordered that the petition is hereby

DISMISSED.

       Where objections are made to a magistrate judge’s R&R this Court must:

       must determine de novo any part of the magistrate judge’s disposition that has been
       properly objected to. The district judge may accept, reject, or modify the
       recommended disposition; receive further evidence; or return the matter to the
       magistrate judge with instructions.

Fed. R. Civ. P. 72(b)(3).
       Brown objects to nearly every aspect of the R&R. However, a majority of his objections

lack any substantive argument. For example, with respect to ground one, Brown contends that

the R&R erred when it found that there was sufficient evidence to support his conviction for gross

sexual imposition. In his objection, Brown reiterates his belief that the juvenile victims were

coached to give testimony against him as part of a custody dispute.        However, as the R&R

properly noted, a jury was entitled to believe the testimony of the victims. That testimony alone

was sufficient to establish all of the elements of gross sexual imposition. Brown’s objection on

ground one, therefore, lacks merit.

       In his second and third grounds, Brown asserted ineffective assistance of appellate counsel

and trial counsel. To prevail on his ineffective assistance claim, Brown must show that the state

court’s conclusion was contrary to or unreasonably applied Strickland v. Washington, 466 U.S.

668 (1984). Strickland established the well-known two-pronged test for ineffective assistance of

counsel claims: the petitioner must show (1) that counsel’s performance was deficient, and (2) that

the deficient performance prejudiced the defense. Id. at 687. When analyzing a Strickland claim

under § 2254(d), our review is “‘doubly deferential.’” Cullen v. Pinholster, 131 S.Ct. 1388, 1403

(quoting Knowles v. Mirzayance, 129 S.Ct. 1411, 1420 (2009)). The key question “‘is whether

there is any reasonable argument that counsel satisfied Strickland’s deferential standard.’” Foust

v. Houk, 655 F.3d 524, 533–34 (6th Cir. 2011) (emphasis added) (quoting Harrington v. Richter,

131 S.Ct. 770, 788 (2011)).

       With respect to his appellate counsel, the R&R concluded that Brown had failed to establish

any prejudice from his counsel withdrawing following submission of the briefing but prior to the

issuance of an opinion. Brown offers no substantive argument in his objection to this ground for

relief. Instead, Brown asserts that he previously explained that he was without counsel during the
pendency of the appeal. However, as the R&R properly noted, Brown has never identified any

legal argument or filing that could have been made on his behalf during this time period that would

have been meritorious. As such, he cannot demonstrate any prejudice.

         With regard to his claim that his trial counsel was ineffective, the R&R found that Brown

had procedurally defaulted his claim. Brown does not address this legal conclusion other than to

summarily claim that he is actually innocent. As noted above, there was sufficient evidence to

support his conviction. As a result, any claim that his procedural default should be excused due

to innocence cannot survive review.

         With respect to ground four, the R&R found that Brown had only raised a state-law claim,

i.e., a claim not cognizable in this federal habeas petition. While Brown’s objections mention

terms like due process, such arguments do not alter the fact that Brown’s petition challenged a

sentencing decision of the trial court that relied exclusively on state law provisions. The R&R

properly concluded that such a claim is not cognizable in federal habeas proceedings.

         In his final objection, Brown contends that the cumulative errors contained in his earlier

grounds for relief, coupled with his argument in ground five, should have been found to warrant

relief. Once again, however, the R&R thoroughly reviewed Brown’s claim that he had “new

evidence” that warranted a retrial. The R&R properly found even crediting the so-called “new”

evidence would not have impacted the verdict. Accordingly, Brown’s final objection also lacks

merit.

I.       Conclusion

         Having found no merit to the objections raised by Brown, the Court ADOPTS the

Magistrate Judge’s Report in its entirety. The Petition is DISMISSED.

         The Court certifies, pursuant to 28 U.S.C. '1915(A)(3), that an appeal from this decision
could not be taken in good faith, and that there is no basis upon which to issue a certificate of

appealability.

       This Order is entered pursuant to Federal Rule of Civil Procedure 58.



       So ordered.

       October 17, 2018                                 /s/ John R. Adams
                                                    JUDGE JOHN R. ADAMS
                                                    UNITED STATES DISTRICT JUDGE
